Citation Nr: 1448590	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-49 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peptic ulcer disease.

2.  Entitlement to service connection for migraine headaches, including as secondary to service-connected psychiatric disability and/or medications associated with service-connected disabilities.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral shoulder disability.

5.  Entitlement to service connection for myopia.

6.  Entitlement to an increased rating for postoperative left inguinal hernia, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to June 1967, September 1967 to September 1969, and from September 1971 to January, 1985.  He also served in a Reserve component of the Navy.

These matters are before the Board of Veterans' Appeals from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In March 2011 a hearing was held before a decision review officer.  In July 2014, a Travel Board hearing was held before the undersigned.  Transcripts of the hearings are associated with the record.  At the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  The 60 days has elapsed and no additional evidence has been received from the Veteran.  

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for peptic ulcer disease, the Board observes that evidence associated with the record since the issuance of the previous denial includes service treatment/medical and service personnel records.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the Board finds that the newly received additional service treatment/medical and service personnel records do not contain relevant information pertinent to the Veteran's claim.  Specifically, the Veteran's claim of entitlement to service connection for peptic ulcer disease turns on whether the Veteran's peptic ulcer disease was diagnosed during service, or is otherwise related to service on a direct or presumptive basis and such is not shown in the additional service records received after the May 1986 rating decision.  Therefore, the newly received service records fall outside of the scope of 38 C.F.R. § 3.156(c) and, as such, new and material evidence is required in order to reopen the Veteran's claim of entitlement to service connection for peptic ulcer disease.

The issues of entitlement to service connection for migraine headaches, including as secondary to service-connected psychiatric disability and/or medications associated with service-connected disabilities and a rating in excess of 10 percent for postoperative left inguinal hernia are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for peptic ulcer disease was denied by a May 1986 rating decision on the basis that peptic ulcer disease was not shown in service; the Veteran was notified of the decision and did not file a notice of disagreement nor submit new and material evidence within the following year.

2.  Evidence submitted since the prior final May 1986 rating decision does not tend to show the Veteran currently has peptic ulcer disease related to service, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for peptic ulcer disease, and does not raise a reasonable possibility of substantiating the claim.

3.  At the July 2014 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals seeking entitlement to service connection for a back disability, bilateral shoulder disability and myopia; there are no questions of fact or law remaining before the Board in these matters.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim for service connection for peptic ulcer disease may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant are met with respect to the claims of entitlement to service connection for a back disability, bilateral shoulder disability and myopia; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in November 2007, VA notified the Veteran of the meaning of new and material evidence and of what evidence and information is necessary to reopen a service connection claim, what is necessary to substantiate each element of the underlying service connection claim; and what is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  In addition, with regard to the underlying service connection claim, VA notified the Veteran of the information needed to substantiate and complete such a claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated by the RO in the March 2012 supplemental statement of the case.  

Regarding the claims of entitlement to service connection for a back disability, bilateral shoulder disability and myopia, further discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in these matters.

The record contains the Veteran's service treatment and personnel records.  Pertinent postservice military, VA and private treatment records have been secured.  The Board acknowledges that the Veteran has not been accorded a VA examination pertinent to his claim to reopen because a specific VA medical opinion/examination is not needed to consider whether he has submitted new and material evidence.  Rather, as has been accomplished here, the Board has reviewed all the evidence associated with the record and particularly the evidence submitted since the last final denial.  The Veteran was afforded a Travel Board hearing in July 2014.  During the hearing, to assist the Veteran, the undersigned asked questions to help the Veteran identify new and material evidence that may be relevant to his claim and ascertained whether any evidence identified was of record or needed to be obtained.  Such actions fulfilled the duties under 38 C.F.R. § 3.103 (2012).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to this claim.

Petition to Reopen

A May 1986 rating decision denied the Veteran's claim of service connection for peptic ulcer disease, based essentially on findings that peptic ulcer disease was not shown in service.  The Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. §§ 5108, 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  See 38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain diseases, including peptic ulcers, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A May 1986 rating decision essentially denied the Veteran's claim of entitlement to service connection for peptic ulcer disease on the basis that peptic ulcer disease was not diagnosed in service or within one year following service.  

The pertinent evidence of record at the time of the May 1986 rating decision included an April 1986 VA examination that shows no evidence of peptic ulcer disease.  Also of record at that time were the Veteran's STRs, which do not document any diagnosis of peptic ulcer disease.  Evidence received since the May 1986 rating decision consists of statements from the Veteran in which he notes complaints of pain from ulcers.  At the July 2014 Travel Board hearing he stated that he receives medication from VA for ulcers.  In addition, the Veteran's wife testified at the July 2014 Travel Board hearing that the Veteran was admitted to the hospital due to internal bleeding and that he was being treated for ulcers by his private physician.  These statements do not show or tend to show that the Veteran has peptic ulcer disease related to service.  

Moreover, medical records from the Naval Regional Medical Center, Womack Army Medical Center, WakeMed Emergency Services and Betsy Johnson Regional Hospital, received subsequent to the May 1986 rating decision are silent for any treatment or diagnosis of peptic ulcer disease.  VA treatment records (February 2009 to March 2012) associated with the record subsequent to the May 1986 rating decision show a history of bleeding ulcer and segmental resection 1996.  Further, in a July 2011 VA examination (for hiatal hernia and hemorrhoids) report physical examination of the abdomen, and diagnostic tests during that examination reveal no evidence of peptic ulcer disease.  While this evidence is new, because it was not of record at the time of the May 1986 rating decision, it is not material.  The postservice military, private and VA treatment records in no way relate to the unestablished fact (whether the Veteran currently has peptic ulcer disease related to service) necessary to substantiate the claim, or raise a reasonable possibility or substantiating the claim.  The Veteran's VA treatment records document a history of treatment related to hiatal hernia 2009, but do not provide medical evidence reflecting that the Veteran has peptic ulcer disease related to service.

In summary, no new evidence submitted since the May 1986 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for peptic ulcer disease.  Even the low threshold standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) is not met.  Therefore, the Board must find that new and material evidence has not been received, and the claim may not be reopened.  .

Withdrawals

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

At the July 2014 Travel Board hearing, the Veteran stated, on the record, that he wanted to withdraw his appeal with respect to the claims of entitlement to service connection for a back disability, bilateral shoulder disability and myopia.  (See Hearing Transcript, Pages 3-4).  The Veteran has therefore withdrawn his appeals with respect to these matters.  Hence, there remains no allegation of error of fact or law as to such issues for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals with respect to entitlement to service connection for a back disability, bilateral shoulder disability and myopia, and they must be dismissed.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for peptic ulcer disease.

The appeal regarding entitlement to service connection for a back disability is dismissed.

The appeal regarding entitlement to service connection for bilateral shoulder disability is dismissed.

The appeal regarding entitlement to service connection for myopia is dismissed.


REMAND

Regarding the Veteran's claim for migraine headaches, he has presented alternate theories of entitlement to service connection, i.e., on a direct basis (as incurred in service) and as secondary to his service-connected psychiatric disability (major depressive disorder) and/or medications associated with service-connected disabilities.  

At the July 2014 Travel Board hearing the Veteran testified that he is constantly having migraine headaches.  He stated that he had headaches in service, (in his notice of disagreement, he noted that his migraine headaches were due to a head injury he sustained in service).  [His DD-214 shows he received a combat action medal, indicative of engaging in combat with the enemy.].  He also stated that he experiences a lot of stressful things, and thinks his headaches are due to his service-connected psychiatric disability.  His wife testified that the Veteran takes a lot of medication (23 to 24 pills, including 7 for his heart) and as a result, he constantly has a headache.  The Veteran has not been afforded a VA examination to determine if his claimed migraine headaches are related to his military service or due to service-connected disabilities and/or medications associated with his service-connected disabilities.  In this instance, the low threshold McLendon standard is met and a remand is required for a VA examination and medical opinion addressing his direct and secondary theories of entitlement to service connection for migraine headaches.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the claim for an increased rating for postoperative left inguinal hernia, by rating decision dated in March 2012, the RO increased the rating for postoperative left inguinal hernia to 10 percent effective from April 27, 2010.  The Veteran was afforded a VA hiatal hernia examination in June 2011.  The Board notes that the Veteran is also service-connected for hiatal hernia, rated 10 percent disabling.  The June 2011 VA examination appears to have primarily focused the examination on the Veteran's service-connected hiatal hernia and not the service-connected postoperative left inguinal hernia disability.  As such, the Veteran has not had an adequate, contemporaneous examination regarding his postoperative left inguinal hernia disability.  Furthermore, at the July 2014 Travel Board hearing, the Veteran indicated that his postoperative left inguinal hernia had increased in severity.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination, or obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the indication as to worsening symptomatology associated with the service-connected left inguinal hernia since the last VA hernia examination, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected postoperative left inguinal hernia is necessary in this case.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure complete copies of updated (to the present) records from postservice military, VA and private providers (those not already associated with the record) of all evaluations and treatment the Veteran has received for headaches and left inguinal hernia.  He must assist in this matter by identifying all providers and submitting releases for VA to secure records from any private providers.

2.  The AOJ should then arrange for the Veteran to be examined to determine the nature and likely etiology of his headache disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a. Identify (by diagnosis) any headache disorder found (or demonstrated in the record at any time since this appeal began in October 2007). 

b. Identify the likely etiology for any headache disability entity diagnosed; specifically, is it at least as likely as not (a 50 % or better probability) that such is related directly to the Veteran's service (was incurred or aggravated therein) or was either (i) caused or (ii) aggravated by his service-connected psychiatric disability and or medications associated with his service-connected disabilities (including for his heart).  The examiner should indicate whether the Veteran has a headache disorder that is a symptom of his psychiatric disability.  

c. If a headache disability was not caused but was aggravated by the service-connected psychiatric disability or medication associated with service-connected disabilities, the examiner should (to the extent possible) identify the degree of the headache disability that is due to such aggravation.  

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate VA physician to determine the current severity of his service-connected postoperative left inguinal hernia.  The entire record must be reviewed by the examiner in conjunction with the examination.  

The examiner should offer an opinion as to the impact of the Veteran's service-connected postoperative left inguinal hernia disability on his employability. 

The examiner must explain the rationale for all opinions, citing to supporting factual data.  

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


